


110 HRES 1340 IH: Recognizing the 358th Fighter Group for its

U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1340
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2008
			Mr. Souder submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the 358th Fighter Group for its
		  outstanding service and bravery during World War II and commending its
		  successor, the 122nd Fighter Wing, for continuing its legacy of excellence in
		  service.
	
	
		Whereas the 358th Fighter Group, also known as the Orange
			 Tail, was activated on January 1, 1943;
		Whereas in April 1944, the 358th Fighter Group was
			 instrumental in the preparation for the invasion of Normandy;
		Whereas 4 Distinguished Unit Citations (DUCs) were awarded
			 to the Orange Tail;
		Whereas the first DUC earned was for assisting the 7th
			 Army and defending Allied airfields during an intense German air invasion
			 during December 1944 and January 1945;
		Whereas the second DUC was earned for actions that
			 prevented the March 1945 evacuation of German military forces;
		Whereas the third DUC was awarded for attacking air
			 fields, assisting Allied armies, and destroying significant German
			 transportation equipment;
		Whereas the fourth DUC was given by the French in
			 gratitude for liberation;
		Whereas the 358th Fighter Group displayed utmost
			 determination, bravery, and conducted many acts of courage and skill;
		Whereas the 358th Fighter Group was inactivated in 1945
			 and recreated as the 122nd Fighter Wing in 1946 as part of the Indiana Air
			 National Guard, now located in Fort Wayne, Indiana;
		Whereas the 122nd Fighter Wing has continued the 358th
			 Fighter Group’s honorable legacy, and has been deployed in the Berlin crisis,
			 Operation Desert Storm, Operation Northern Watch, Operation Southern Watch, and
			 the Global War on Terror; and
		Whereas the 122nd Fighter Wing has continued the excellent
			 service which was exemplary in the 358th Fighter Group, and has been awarded
			 four Air Force Outstanding Unit awards: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the 358th Fighter Group for its outstanding service and bravery during World
			 War II, and commends its successor, the 122nd Fighter Wing, for continuing its
			 legacy of excellence in service.
		
